Citation Nr: 1431236	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-23 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to recognition as the Veteran's child for the purpose of entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had recognized U.S. military service from July 1943 to April 1945 as a member of the Patnanungun Guerrilla Forces.  The Veteran died in June 1990.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that denied the appellant's claims for dependency and indemnity compensation, death pension and accrued benefits.


FINDINGS OF FACT

1. The appellant was born in December 1945 and attained the age of 18 in December 1963 and the age of 23 in December 1968.

2.  The Veteran died in June 1990.  

3.  The evidence of record demonstrates that the appellant is married.


CONCLUSION OF LAW

As a matter of law, the criteria for entitlement to VA death benefits on the basis of the appellant being a "child" of the Veteran are not met. 38 U.S.C.A. § 101(4), 1542, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.950 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board has denied the claim as a matter of law.  In cases where the law, and not the evidence, is dispositive, VA duties to notify and assist a claimant are not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  Consequently, no discussion of VA's duties to notify and assist is necessary.

The appellant seeks entitlement to VA death benefits as the child of the deceased Veteran, to include status as a helpless child on the basis of having been permanently incapable of self-support prior to reaching the age of 18 years.

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who:  (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  In cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

The Veteran died June [redacted], 1990 due to liver cancer.  (See death certificate.)  In July 2010, the appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits for Surviving Spouse or Child (Including Death Compensation if Applicable) seeking service connection for the cause of the Veteran's death, death pension and accrued benefits.  In an August 2010 letter, the RO notified the appellant of their denial of her claim because the evidence of record showed she was already over age 23 and there was no evidence to show permanent incapacity for self-support due to mental or physical incapacity before reaching the age of 18.  Hence, it was determined that the appellant may no longer be considered as a "child" for VA purposes.  

In October 2010, the appellant's submitted a notice of disagreement in which she stated that, since her childhood, she has had poor vision and became permanently unable to support herself.  In addition, in August 2011, the appellant submitted a VA Form 9 in which she stated that she disagrees with the decision denying her claim for VA death benefits because she has a "congenital disability, poor vision and health problems.  Weak lungs and respiratory illness, tuberculosis."  In support of this statement, she enclosed a certification from the school where she studied first grade that she was not able to continue her studies due to her "congenital mental weakness" and a certification from a private physician who examined her health condition of pulmonary tuberculosis.  Thus, essentially the appellant contends that she is a "helpless child" of the Veteran.

Initially, the Board finds that, in July 2010 when she filed her claim for VA death benefits, the appellant was neither a minor child (under the age of 18) nor was she in a program of education or training and under the age of 23.  The appellant was born in December 1945 and attained the age of 18 in December 1963 and the age of 23 in December 1968.  Consequently, the appellant was not a child of the Veteran under either 38 C.F.R. § 3.57(a)(1)(i) or (iii) at the time she filed her claim in July 2010.

With regards to her contention of being a "helpless child" under 38 C.F.R. § 3.57(a)(1)(ii), the record indicates that the appellant is married.  On her VA Form 21-534 received in July 2010, she stated she has been married only once and had not remarried since the Veteran's death.  Furthermore, the August 2011 Medical Certificate from a private physician states that she is married.  The regulation clearly states that a "child" is an "unmarried person."  38 C.F.R. § 3.57(a).  Furthermore, as to awards approved on or after April 1, 1944, pension or compensation may not be approved for a helpless child who has married.  38 C.F.R. § 3.950.  Consequently, the appellant's marriage is a bar to her receiving pension or compensation from VA as a "helpless child" of the Veteran.

For the foregoing reasons, the Board finds that the appellant is not entitled to recognition as a child of the Veteran for the purpose of entitlement to VA death benefits, and her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant is not entitled to recognition as the Veteran's child for the purpose of entitlement to VA death benefits, and her claim is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


